DETAILED ACTION

Preliminary Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
This application is a continuation of application no. 16/051,263 filed 07/31/2018 which is now U.S. Patent 10,776,983 and is a continuation of application no. 16/051,219 filed 07/31/2018 which is now U.S. Patent 10,769,840.  Both application no. 16/051,263 and 16/051,219 claim benefit of 62/636,117 filed 02/27/2018.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2, 8, 9, 11-13 and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea and more specifically, a mental process that can be construed as performed in a human mind without significantly more. The claim(s) recite(s) “A method of analyzing data points in a point cloud system…” and include steps of “receiving,” “mapping,” “fetching,” and “generating” of which are solely conceptual processes that can solely be construed as being performed in one’s mind. This judicial exception is not integrated into a practical application because the claims lack any tie or association therewith to any sort of hardware device computing unit, apparatus, etc. that performs at least one element claimed in the 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 5, 7, 14-21 and 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 5, 7, 12-20 and 23 of U.S. Patent No. 10,776,983. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claims 1, 3, 5, 7, 14-21 and 25 which are not explicitly recited in the combination of Patent claims 1, 4, 5, 7, 12-20 and 23, would have been obvious to .
The following is a claim comparison of claim 1 of the instant application and claims 1 and 14 of U.S. Patent 10,776,983:
Application No. 16/938,473 – Claim 1
U.S. Patent 10,776,983 – Claim 1
A method of analyzing data points in a point cloud system, comprising: (line 1)
A method of analyzing data points in a point cloud system, comprising: (lines 1-2)
receiving three dimensional (3D) point cloud data points; (line 2)
receiving three dimensional (3D) point cloud data points; (line 3)
mapping the received 3D point cloud data points into a 2D depth map; (line 3)
transforming the received 3D point cloud data points to a two dimensional (2D) depth map or a texture map; (lines 4-5)
fetching a group of the mapped 3D point cloud data points that are within a bounded window of the 2D depth map; and (lines 4-5)
determining a neighbor data point that is nearest to each of said transformed 3D point cloud data points from a group of said transformed 3D point cloud data points within a bounded window of said 2D depth map or said texture map;  and (lines 6-10)
generating geometric space parameters based on the group of the mapped 3D point cloud data points. (lines 6-7)
estimating trajectory equations utilizing said neighbor data point that is nearest to each of said transformed 3D point cloud data points 
and said received 3D point cloud data points. (lines 11-14)

The method as recited in claim 1, further comprising: generating, utilizing said trajectory equations, at least one geometric space parameter for at least one of obstacle detection, freespace detection, and landmark 
detection. (Claim 14)


	It is clear that claim 1 of the Patent differs from the instant application claim 1 in that geometric space parameters are not explicitly recited as being generated however, claim 14 of which directly depends upon claim 1 in the Patent, explicitly recites generating, utilizing the trajectory equations of claim 1, at least one geometric space parameters.  Therefore, although the conflicting claims are not identical they are not patentably distinct from each other because claim 
	Claim 3 can be found basically word-for-word in Patent claim 4.
Claim 5 can be found basically word-for-word in Patent claim 5.
Claim 7 can be found basically word-for-word in Patent claim 7.
Claim 14 can be found basically word-for-word in Patent claim 12.
Claim 15 can be found basically word-for-word in Patent claim 14.
The following is a claim comparison of claim 16 of the instant application and claim 15 of U.S. Patent 10,776,983:
Application No. 16/938,473 – Claim 16
U.S. Patent 10,776,983 – Claim 15
A point cloud data analysis system to generate geometric space parameters, comprising: (lines 1-2)
A point cloud data analysis system to generate geometric space parameters, comprising: (lines 1-2)
a receiver operable to receive three dimensional (3D) point cloud data points representative of part of a geometric space surrounding a vehicle; and (lines 3-4)
a receiver, operable to receive three dimensional (3D) point cloud data points representative of part of a geometric space surrounding a vehicle; and (lines 3-5)
a graphics processing unit (GPU) operable to map the received 3D point cloud data points into a two dimensional (2D) depth map, to fetch a group of the mapped 3D point cloud data points that are within a bounded window of the 2D depth map, and to generate parameters of the geometric space based on the group of the mapped 3D point cloud data points. (lines 5-8)
a graphics processing unit (GPU) operable to transform said received 3D point cloud data points to at least one of a two dimensional (2D) depth map and a texture map, to determine a neighbor data point that is nearest 
to each of said transformed 3D point cloud data points from a group of said 
transformed 3D point cloud data points within a bounded window of said 2D depth 
map or said texture map, and to generate said geometric space parameters. (lines 4-12)

	
It is clear that claim 15 of the Patent differs from the instant application claim 16 however although the conflicting claims are not identical they are not patentably distinct from 
Claim 17 can be found basically word-for-word in Patent claim 16.
Claim 18 can be found basically word-for-word in Patent claim 17.
Claim 19 can be found basically word-for-word in Patent claim 18.
Claim 20 can be found basically word-for-word in Patent claim 19.
The following is a claim comparison of claim 21 of the instant application and claim 20 and 23 of U.S. Patent 10,776,983:
Application No. 16/938,473 – Claim 21
U.S. Patent 10,776,983 – Claim 20
A computer program product having a series of operating instructions stored on a non-transitory computer-readable medium that directs a data processing apparatus, when executed thereby, to perform operations comprising: (lines 1-3)
A computer program product having a series of operating instructions stored on a non-transitory computer-readable medium that directs a data processing apparatus, when executed thereby, to perform operations comprising: (lines 1-4)
receiving three dimensional (3D) point cloud data points, at a periodic interval, representative of part of a geometric space surrounding a vehicle; (lines 4-5)
receiving three dimensional (3D) point cloud data points, at a periodic interval, representative of part of a geometric space surrounding a vehicle;  (lines 5-7)
mapping the received 3D point cloud data points into a two dimensional (2D) depth map; (lines 6-7)
transforming said received 3D point cloud data points to a two dimensional (2D) 
depth map or a texture map; (lines 6-7)
fetching a group of the mapped 3D point cloud data points that are within a bounded window of the 2D depth map; and (lines 8-9)
determining a neighbor data point that is nearest to each of said transformed 3D point cloud data points from a group of said 
transformed 3D point cloud data points within a bounded window of said 2D depth 
map or said texture map;  and (lines 8-12)
generating parameters of the geometric space based on the group of the mapped 3D point cloud data points. (lines 10-11)
estimating trajectory equations for said vehicle 
utilizing said neighbor data point that is nearest to each of said transformed 
3D point cloud data points. (lines 13-15)

The computer program product as recited in claim 20, further comprising: generating, utilizing said trajectory equations, at least one 
geometric space parameter for at least one of moving object detection, obstacle detection, Claim 23)


	It is clear that claim 20 of the Patent differs from the instant application claim 21 in that geometric space parameters are not explicitly recited as being generated however, claim 23 of which directly depends upon claim 20 in the Patent, explicitly recites generating, utilizing the trajectory equations of claim 20, at least one geometric space parameters.  Therefore, although the conflicting claims are not identical they are not patentably distinct from each other because claim 21 is generic to all that is recited in the combination of Patent claims 20 and 23.  That is claim 21 is anticipated by the combination of claims 20 and 23 from the Patent.
Claim 25 can be found basically word-for-word in Patent claim 23.

Allowable Subject Matter
Claims 4, 6, 10 and 22-24 are objected to as being dependent upon a rejected base claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Antonio Caschera whose telephone number is (571) 272-7781.  The examiner can normally be reached Monday-Friday between 6:30 AM and 2:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jennifer Mehmood, can be reached at (571) 272-2976. 

Any response to this action should be mailed to:
		Mail Stop ____________
		Commissioner for Patents                 

Alexandria, VA 22313-1450
or faxed to:
		571-273-8300 (Central Fax)
	
See the listing of “Mail Stops” at http://www.uspto.gov/patents/mail.jsp and include the appropriate designation in the address above.

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 Customer Service Office whose telephone number is (571) 272-2600.


/Antonio A Caschera/
Primary Examiner, Art Unit 2612
8/11/21